IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                November 9, 2007
                                No. 06-11080
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PHIL LOREN MYERS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 4:05-CR-194-ALL


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*


      Phil Loren Myers (Myers) appeals his convictions on two counts of willfully
failing to file income tax returns. Myers does not dispute that he failed to file
income tax returns for 2001 and 2002, when he realized substantial income from
a currency trading venture, but he argues that the evidence was insufficient to
prove that his failure to file was willful. Myers contends that he sincerely
believed, based on his own research, that he was not required to file.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-11080

      Because the issue was preserved, we review Myers’s insufficiency
argument to determine “whether, viewing all the evidence in the light most
favorable to the verdict, a rational trier of fact could have found that the
evidence establishes the essential elements of the offense beyond a reasonable
doubt.” United States v. Villarreal, 324 F.3d 319, 322 (5th Cir. 2003). “‘[I]t is not
necessary that the evidence exclude every reasonable hypothesis of innocence or
be wholly inconsistent with every conclusion except that of guilt.’” United States
v. Williams, 264 F.3d 561, 576 (5th Cir. 2001) (citation omitted).
      The evidence showed that Myers filed income tax returns and paid taxes
until he lost a dispute with the Internal Revenue Service (IRS) over a tax
shelter. Although Myers testified that he believed that the income tax system
was voluntary and that he was not required to file, he knew from previous
experience that income derived from currency trading was taxable, and he put
assets in his wife’s name and took other actions designed to protect his property
from the IRS. Myers also threatened to take action against the IRS if it
continued collection efforts. The above evidence was sufficient to support the
jury’s determination that Myers willfully failed to file tax returns. See United
States v. Cheek, 498 U.S. 192, 201 (1991); United States v. Shivers, 788 F.2d
1046, 1048-49 (5th Cir. 1986).
      The judgment of the district court is AFFIRMED.




                                         2